I
I
l
                         UN ITED STATES D ISTRICT C OU RT FO R TH E
                               SO UTHERN D ISTRICT OF FLORID A
                                        Fol4 Pierce D ivision
                        C ase N um ber: 18-14222-C lV -M A R TIN EZ-RE lD
                                     (15-14046-CR-M ARTlNEZ)
LAC Y JUN IOR LO CK LEA R,
      M ovant,

V S.

UN ITED STATES O F A M ERICA ,
      Respondent.
                                                    /

    O R DER AD O PT IN G M AG ISTM T E JUD G E'S REPO R T AN D R EC O M M EN DA TIO N

         THIS M A TTER w as originally referred to the H onorable Patrick A .W hite,U nited States

M agistrateJudge,foraReportandRecommendation ona11dispositivematters(ECFNo.21.On
June20,2018,M agistrateJudgeW hitesubsequently filed aReportand Recommendation (ECF
No.4j,recommendingthat:(1)Lacy JuniorLocklear's(kiM ovant'')M otionto Vacatebedenied
onthemerits,(2)nocertificateofappealabilityissue,and(3)thecasebeclosed.Afterreviewing
the entire record and noting that M ovant failed to file any objections to the Repol'
                                                                                    t and
Recom m endation, on O ctober 17, 2018, this Court adopted and aftirm ed the Report and

Recommendation,denyingMovant'smotiontovacateonthemeritsLECFNo.5).
         Subsequently,on N ovem ber 5,2018,M ovantfiled a M otion Pursuantto FederalRulesof

CivilProcedureRule59(theitM otion'')(ECF No.7jin which hestatedthathedidnotreceivea
copy of M agistrate Judge W hite's Repol't and Recom m endation. U ltim ately, after M ovant

supplemented the record EECF No. 121,1 Magistrate Judge Reid filed a Report and

Recommendation (ECF No. 14j,recommending that:(1) M ovant's M otion,which is more

'M ovantprovided a lettercom pleted by acase m anagem entcoordinatorw ith the FederalBureau ofPrisons,J. Hauck,
dated December27,2018 (ECFNo.12,at2j.Inthe Ietter,thecoordinatorindicatesthatMovantttdid notreceiveany
accountable legalm ailthatwould be Iogged during the time framesJune 20 through October l7,201s.''/#.




I
!
I
h
I



    properlyconstruedasamotionpursuantto Rule60(b),beGRANTED totheextentitseeksrelief
    underFed.R.Civ.P.60(b)(1),
                             '(2)the CourtVACATE itsOrderAdopting M agistrate Judge's
    Reportand Recommendation entered on October 17, 2018 (ECF No. 51 and the case be
    REOPENED so thattheM ovantcan then fileobjectionsby acertain date;and (3)Movantbe
    cautionedthatfailuretofileobjectionsonatimelybasismayresultinthisCourtenteringanother
    OrderadoptingtheRepol'tandRecommendationenteredonJune20,2018LECFNo.41.OnJune
    6,2019,the Courtadopted M agistrate Judge Reid's Reportand R ecom m endation in its entirety

    (ECF No.291.Thereafter,M ovantfiledhisCtM otiontoFileObjectionstotheMagistrate'sReport
    andRecommendation,''whichincludedhisobjectionsEECFNo.31j.2
            The Courthas carefully considered the Report and Recommendation LECF No.4j,
    M ovant'sobjectionsthereto(ECFNo.311,therecordinthisaction,andisotherwisefullyadvised
    in the prem ises.

                                             M ovant'sObjections
            Movant's objections are two-fold. First, M ovant objects to kithe amount of drugs
    attributable to him perthe plea dealr''stating thatthe G overnm ent's estim ate w as 44.5 gram sand

    thatheiscurrentlyincarceratedforaconvictioninvolvinganamountthatexceeds50grams(ECF
    No.31,at2j.HealsoobjectstotheRepol'tandRecommendation'sfindingthatappellatecounsel's
    performancewasnotineffective.1d.ThisCourttindsbothobjectionstobewithoutmerit.
       1.      A m ountofN arcotics

            W ithrespectto Movant'sobjectionthattheamountofnarcoticsdidnotexceed50 grams,
    the Courtnotes,asM agistrate Judge W hite did in the R eportand Recom m endation,thatthisclaim


    2TheCourtnotesthatitappearsMovantGledanidenticalicMotiontoFileObjectionstotheMagistrate'sReportand
    Recommendation''onJune4,2019(ECFNo.281.
                                                  -   2-
is itpatently frivolous and refuted by the record'' LECF No.4,at 221. In the Reportand
Recom m endation,M agistrateJudge W hitethoroughly discussed the Stipulation asto FactualBasis

for Guilty Plea (the ûistipulation''),the Plea Agreement, change of plea proceedings, and
sentencing proceedings,which allrefute M ovant's contention thatthe am ountofnarcotics did not

exceed50grams.Forexample,theStipulationstatesthatt'gtjheDefendantagreegdlthattheamount
ofmethamphetamine (actual)involved intheconspiracy attributableto hisown conductwasin
excessoffifty (50)gramsa''See UnitedStatesv.Lacy JuniorLocklear,15-cr-14046-JEM (S.D.
Fla.)(ECFNo.262!31.3Notably,theStipulationfurtherprovidesthatûtgtjheDefendantandhis
attorney acknow ledge by theirsignatures below thatthey have review ed the stipulated facts with

each otherand agree the accuracy ofthe factsas recited''in said Stipulation.1d.at2.Both M ovant

and hiscounselsigned the Stipulation on O ctober9,20l5.1d.

       ln addition to the Stipulation,the Report and Recom m endation further discusses how

M ovant's Plea A greem ent,stated,in relevantpart,that:

              DefendantagreegdjthattheUnitedStateswouldhaveproventhefollowing
              elementsbeyond areasonabledoubt...gtlheobjectoftheunlawfulplan
              wastodistributeand/orpossesswithintenttodistributefifly(50)gramsor
              m ore ofm etham phetam ine'''l'

              DefendantandtheUnited StatesSjointlyrecommendedthattheCourtmake
              the follow ing findings and conclusions as to the sentence to be im posed:
              (1).Quantity ofdrugs:Thatthequantity ofmethamphetamine involvedin
              the offense attributable to thisdefendant...is m ore than 50 gram s butless
              than 150gramsofmethamphetamine(Actual)''5;and

       (iii) Defendantûiacknowledgegdjthathehasfully discussed themattersofthis
              plea agreem ent and his guilty plea pursuant hereto w ith his attorney,and
              thathis attorney has answ ered each ofhis questions about the strength of
               the governm ent'scase as w ellasthe follow ing rights...Defendantfurther
               acknowledgegdjthatheisfullysatisfied with therepresentationsprovided
               by his attorney.''6

15-cr-14046-JEM gECFNo.2611.ThePleaAgreementwassignedbyM ovantandhiscounselon
O ctober 9, 2015. 1d. at 8. M oreover, the Plea A greem ent is Cûthe entire agreem ent and

understanding betw een the U nited States and D efendant.''/J.

       A review ofthetranscriptofthe changeofpleaproceedingsthatoccurred before M agistrate

Judge Frank .I.Lynch,Jr.on O ctober 16,2015 further retlectsthatM ovantwasable to review a1l

ofthe docum ents and discovery in his case,received a copy ofthe indictm entand discussed the

charges and the case w ith hisattorney,and wasfully satisfied with hiscounsel.15-cr-14046-JEM

LECF No.478,at6:15-251.Notably,during theproceedings,Movantwasadvised thatthe Plea
Agreem entprovides that tûdefendant agrees to plead guilty to Count 1 of the indictm ent which

charges the defendantw ith conspiracy to distribute and possess w ith intentto distribute 50 gram s

orm ore ofm etham phetam ine,''and M ovantstated he w ished to plead guilty to Count 1.1d.at8:8-

9.M ovantalso agreed thatthe Governm ent w ould have proven beyond a reasonable doubtthat

ùktheobjectoftheunlawfulplanwastodistributeand/orpossesswith intenttodistribute50grams
orm ore ofm etham phetam ine''and the am ountofm etham phetam ine w asm ore than 50 gram sbut

lessthan l50 gram s ofm etham phetam ine.1d.at9-11.

       O n N ovem ber9,2015,thisCoul'tadopted the Reportand Recom m endation on Change of

Plea7(and the findingstherein)in itsentirety and accepted M ovant'sguilty plea.15-cr-14046-
JEM (ECFNo.327j.Atsentencing,afterconsideringthestatementoftheparties,thepre-sentence
investigationreport(itPSR''),andthestatutoryfactorssetforth in 18U.S.C.j3553(a),thisCoul't



                                              -
                                                  4-
sentenced M ovantto a term of 188 m onthsim prisonm entfollow ed by a term ofsupervised release

of5years.15-cr-14046-JEM LECFNo.479,at121.
       After a de novo review of the record,this Court agrees with M agistrate Judge W hite's

findings,includingthatkttheentryoftheLM lovant'spleawasknowing andvoluntaryand should
notbeupset''(ECFNo.4,at264.TherecordbeforethisCourtclearlyrefutesM ovant'scontention
thatthe am ountofnarcotics involved w as lessthan 50 gram s.

       B.lneffectiveAssistance(AppellateCounsel)
       Next,M ovantobjectstotheReportandRecommendation ûkasto hisAppellateCounsel's
performance''LECF No.31,at21.Regarding this objection,theReportand Recommendation
states,in relevantpart:

       Further,gM ovantlhas notdemonstrated thatappellate counselwasineffective,
       much lessthathesufferedprejudiceasaresultofcounsel'sfailureto challengeon
       appeal the voluntariness of his plea, or further argue that the sentence w as
       unlaw fully predicated on an incorrectquantity ofdrugs attributable to the m ovant,
       m uch lessthatthe m ovantw as notinvolved in such aconspiracy.A ppellate counsel
       has no duty to raise non-m eritorious orfrivolous issues on directappeal.M atire v,
       Wainright,811F.2d 1430,1435(1lthCir.l987).Onthisrecord,movanthasnot
       demonstrated eitherdeficientperformance orprejudiceunderStricklanl arising
       from counsel'sfailure to pursue the m eritless argum entsraised herein.

(ECF No.4,at271.M ovant's objection on this issue wholly failsto address the Reportand


       Accordingly,aflercarefulconsideration,itis

       O RD ER ED and AD JU D G ED that

       1. Movant'sSiM otiontoFileObjectionstotheM agistrate'sRepol'
                                                                  tandRecommendation''
          (ECFNo.3ljisGRANTED.Movant'sobjections(ECF No.311areacceptedasfiled.



                                             -   5-
2. United StatesM agistrateJudgePatrickA.W hite'sReportandRecommendation(ECF
   No.4jisAFFIRM ED andADOPTED initsentirety.M ovant'sobjectionsarehereby
   O V ERR U LED .

3. M ovant's M otion to V acate is DEN IED on the m erits for the reasons stated in

   M agistrate Judge W hite'sw ell-reasoned repol't.

4. A certificate ofappealability shallnotissue.

5. This case is CLO SED and a11pending m otionsare D EN IE D asM O O T.

DONEANDORDEREDinChambersatMiami,Florida,thisc
                                            ùtdayofJune,2019.
                                                             '


                                                         .


                                            JOSE E. A RTIN EZ
                                                             (')?,   ,,-    -.-.




                                            UN ITED STA TES D ISTRICT JU DG E
